 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAw1.Mitchell Plastics, Inc., is engaged in commerce and in activities affecting com-merce.Itsoperations constitute trade, traffic, and commerce among the severalStates within the meaning of Section 2 1(6) and (7) of the Act.2.Local 743, International Union, United Automobile, Aircraft, and AgriculturalImplement Workers of America, AFL-CIO, Is a labor ,organization within the mean-ing of Section 2 (5) of the Act.3. The allegations of the complaint that the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act have not been sustained.[Recommendations omitted from publication.]Local 117,of United Glass and Ceramic Workers of North Amer-ica, AFL-CIOandThe Mason and Dixon Lines, Inc.Local 117, of United Glass and Ceramic Workers of North Amer-ica,AFL-CIOandSilver Fleet Motor-Express, IncorporatedUnited Glass and Ceramic Workers of North America, AFL-CIOandThe Mason and Dixon Lines, Inc.United Glass and Ceramic Workers of North America,AFL-CIOandSilver Fleet Motor Express,Incorporated.CasesNos.10-CC-905, 10-CC-206, 1O-CC-f11, and 10-CC-21f.March 14,1957DECISION AND ORDEROn October 11, 1956, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified hereafter.'1.The Trial Examiner found in substance that, by picketing, theRespondents induced and encouraged employees of various secondaryemployers to cease workas a means ofcompelling the secondary em-ployer to discontinue business with the primary employer.We agree.The Trial Examiner, however, based his conclusions in this respect onthe fact that the requirements for "ambulatory situs" picketing, as1The Respondents'request for oral argument is hereby denied,as the record,includingthe exceptions and brief,adequately present the issues and the positions of the parties.117 NLRB No. 94. LOCAL 117623established by the Board inSailors'Union of the Pacific, AFL(Moore Dry Dock Company), 92NLRB 547, had not been met, andfor the additional reason that the criteria laid down inWashingtonCoca-Cola Bottling Works, Inc.,107 NLRB 299, had not been met.As the primary employer had a separate place of business at whichthe Respondents could and did effectively publicize their dispute, wehold, contrary to the Trial Examiner, that Respondents' conduct wasunlawful under the rule laid down in theWashington Coca-Colacaseindependently of any determination that the requirements for "ambu-latory situs" picketing established in theMoore Dry Dockcase, had orhad not been met.'The Respondents contend that the Trial Examiner made inadequatefindings of fact-and erred in failing to make credibility findings to sup-port his factual determinations.The Respondents do not otherwisepoint out in what respect these fact findings are deficient. The Inter-mediate Report does not specifically state that the Trial Examinercredits any testimony.However, the General Counsel's case con-sisted of stipulations of fact, a stipulation as to what a certain indi-vidual would testify to if called as a witness, and undenied testimonyof witnesses.' In addition to setting forth the stipulations, the Inter-mediate Report summarized the testimony of the witnesses, and stated :"The stipulated facts set forth above and the uncontradicted testimonyof the witnesses called by the General Counsel and the witness calledby the Respondents, clearly show that the main facts in the case arenot in dispute."Based on the foregoing, the Trial Examiner con-cluded that . . . "the Respondents engaged in the picketing describedand proved in order to induce and encourage the employees of thesecondary employers to engage in strikes . . . and that the Respond-ents engaged in this picketing for the purpose or object of forcingor requiring the secondary employers to cease doing business with"the primary employer.Under all the circumstances, we credit allmaterial testimony introduced in this case, as set forth in the Intermediate Report, and adopt the factual findings of the Trial Examiner.2.With respect to all the secondary picketing incidents set forthin the Intermediate Report, except that at the premises of East Ten-nessee and Western North Carolina Freight Lines, herein called EastTennessee, the fact that the Respondents engaged in the picketing inquestion is established either by stipuation or undenied testimony.However, as to the incident at East Tennessee, the record shows onlythat there was a picket there, and the lone picket is not identified byname or otherwise.As the record is insufficient to establish that the2United Steelworkers of America,AFL-CIO,etc. (Barry Controls,Inc.),116 NLRB14708 The Respondents called one witness ; his testimony did not contradict the testimonyintroduced by the General Counsel ; in fact, it lent support to the General Counsel's case. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents picketed at East Tennessee, we, unlike the Trial Ex-aminer, find no violation of the Act with respect thereto and shallaccordingly issue no order based thereon.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local 117, ofUnited Glass and Ceramic Workers of North America, AFL-CIO,and United Glass and Ceramic Workers of North America, AFL-CIO,their officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouragingthe employees of The Mason and Dixon Lines, Inc., Silver Fleet MotorExpress, Incorporated, Robinson Freight Lines, and The HolstonGlass Company, Inc., or any other employer, to engage in a strike orconcerted refusal in the course of their employment to use, manu-facture, process, transport or otherwise handle or work on any goods,articles,materials or commodities, or perform any services, where anobject thereof is to force any of the aforesaid employers, or any otheremployer or person, to cease doing business with Blue Ridge GlassCorporation.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices of United Glass and CeramicWorkers of North America, AFL-CIO, and in the business offices ofLocal 117, of United Glass and Ceramic Workers of North America,AFL-CIO, in Kingsport, Tennessee, copies of the notice attached tothe Intermediate Report marked "Appendix A." 4 Copies of saidnotice, to be furnished by the Regional Director for the Tenth Region,after being signed by official representatives of each of the Respond-ents, shall be posted by the Respondents immediately upon receiptthereof, and maintained by them for a period of sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to members of Local 117 and the International are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any other ma-terial.The Respondents shall also sign copies of the said notice whichthe Regional Director shall submit for posting, the Employer willing,at the Kingsport, Tennessee, premises of the employers listed in Ap-pendix B, attached to the Intermediate Report.4This notice shall be amended by substituting for the words "The Recommendationsof it Trial Examiner"in the caption thereof the words "A Decision and Order " In theevent this Order is enforced by a decree of a United States Court of Appeals,there shallbe substituted for the words,"Pursuant to a Decision and Order,"the words,"Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order." LOCAL 117625(b)Notify the Regional Director for the Tenth Region,in writing,within ten(10) days from the date ofthisOrder, what steps theRespondents have taken to comply herewith.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10 (b) of the National Labor Relations Act,as amended.'On May 9, 1956, The Mason and Dixon Lines, Inc., hereinafter sometimes calledMason and Dixon, and Silver Fleet Motor Express, Incorporated, hereinafter some-times called Silver Fleet, each filed a charge against United Glass and CeramicWorkers of North America, AFL-CIO, and its Local 117, hereinafter sometimescalled the International and Local 117, respectively, charging that the Internationaland Local 117 had engaged and were engaging in unfair labor practices within themeaning of Section 8 (b), subsection (4) (A) of the Act; and on May 21, 1956,Mason and Dixon and Silver Fleet filed amended charges charging violations of thesame section of the Act by Local 117 only (Cases 10-CC-205, 10-CC-206). On May21, 1956, each of these employers filed a charge against the International '(Cases10-CC-211, 10-CC-212), charging violations of Section 8 (b) (4) (A) 2 There-after,on May 25, 1956, the General Counsel of the National Labor RelationsBoard on behalf of the Board, by the Regional Director for the Tenth Region, issueda complaint against the International and Local 117, alleging contraventions ofSection 8 (b) (4) (A) and Section 2 (6) and (7) of the ActOn the issues drawnby the complaint and certain oral admissions and denials made on behalf of eachof the Respondents by counsel, the case was heard before a duly designated TrialExaminer on June 26, 1956.3At the hearing the General Counsel and the Respondents were represented bycounsel and participated in the hearing.Full opportunity was afforded each partyto be heard, to introduce evidence relevant to the issues, and to argue orally uponthe record, to file proposed findings of fact and conclusions of law, and to file briefs.The General Counsel and counsel for the Respondent Unions presented oral argu-ment which appears upon the record, and briefs were filed on behalf of the GeneralCounsel and the Respondents after the close of the hearing.Argument and briefshave been carefully considered.Upon the entire record, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSESAND ACTIVITIES OF THE PRIMARY EMPLOYER AND THE SECONDARYEMPLOYERS INVOLVED HEREINAt the hearing, the following allegations of the complaint were conceded andstipulated to by counsel for the International and Local 117:1 61 Stat 136 , 29 U S C Supp I, Sec. 141et seq ,herein called the Act9 Section 8 (b) (4) (A) provides .(b) It shall be an unfair labor practice for a labor organization or its agents-(4) to engage in, or to induce or encourage the employees of any employerto engage in, a strike or a concerted refusal in the course of then employment touse,manufacture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services, where an objectthereof is(A) forcing or requiring any employer or self-employed person to joinany labor or employer organization or any employer or othei person to cease using,selling,handling, transporting, or otherwise dealing in the products of any otherproducer, processor, or manufacturer, or to cease doing business with any otherpeison,.The complaint herein is a consolidated complaint, issued upon an Order consolidatingcases, entered by the Regional Director pursuant to Section 102 33 (b) of the Rules andRegulations of the National Labor Relations Board, Series 6, as amended.42 3 7 54-5 7-vol 117-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Mason and Dixon Lines,Inc., herein called Mason and Dixon,SilverFleetMotor Express, Incorporated,herein called Silver Fleet, Robinson FreightLines, herein called Robinson,and East Tennessee and Western North CarolinaFreight Lines, herein called East Tennessee,are all corporations having freightterminals at Kingsport,Tennessee,where they are engaged in interstate trans-portation of freight by motor carrier throughout the United States.During the12 months'period ended May 1, 1956,each of said corporations received incomein excess of $100,000 from the interstate transportation of freight.2.The Holston Glass Company, Inc., herein jointly with the corporationsnamed in paragraph 1 above, called the Secondary Employers,is a Tennesseecorporation having its principal office and place of businessatKingsport,Tennessee,where it is engaged in the sale,distribution,and installation ofvarious types of glass.During the 12 months' period ended May 1, 1956,said corporation sold and shipped finished products of a value in excess of$50,000, directly to points outside of the State of Tennessee.3.Blue Ridge Glass Corporation,herein called Blue Ridge,isa New Yorkcorporation,having its principal office and place of business in Kingsport,Tennessee,where it is engaged in the manufacture and sale of glass products.During the 12 months'period ended May 1, 1956,said corporation sold andshipped finished products of a value in excess of$1,000,000 directly to pointsoutside of the State of Tennessee.On the basis of the allegations of the complaint and the stipulations of counsel,the Trial Examiner finds that each of the corporations mentioned in the above-quotedparagraphs of the complaint is, and has, at all of the times material to 'the issuesof this case,engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.IITHE LABOR ORGANIZATIONS INVOLVEDUnited Glass and Ceramic Workers of North America,AFL-CIO, and its Local117,Respondents herein, are, and have been at all limes mentioned herein, labororganizations within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that since on or about January 28, 1956, the Respondentshave been engaged in a strike against Blue Ridge and have been picketing its premisesin Kingsport,Tennessee,that on certain specific dates the Respondents picketed thepremises of the secondary employers with whom the Respondents had no labordispute; that the Respondents engaged in the picketing in order to induce andencourage the employees of the secondary employers to engage in strikes or con-certed refusals,in the course of their employment to use,manufacture,process,transport,or otherwise handle or work on any goods,articles,materials, or com-modities, or to perform services for their Employers,and that the Resnondentsengaged in this picketing for the purpose or object of'forcing or requiring thesecondary employers to cease doing business with Blue Ridge.The Respondent asserts that the allegations in the consolidated complaint assertingcertain incidents at Robinson on March 9, and April 21, at East Tennessee on April26, and at Holston on May 1, are not founded on any charge and, therefore, arebeyond the jurisdiction of the Board and the testimony taken with reference to suchincidents is irrelevant,and the Respondents move to dismiss so much of the con-solidated complaint as alleges such incidents and to strike out of the record all testi-mony relating thereto, and to dismiss so much of the consolidated complaint asrelates thereto.In support of their motion to dismiss and to strike,the Respondents correctly saythat the charges and amended charges in these several cases are signed only by Masonand Dixon and by Silver Fleet; that the original charges in Cases Nos 205 and 206related only to activities on the premises of the Charging Party and were againstthe International and its Local 117, and further,that the amended charges in CasesNos. 205 and 206 cut down the charges so as to be only against Local 117 and addedseparate charges in Cases Nos.211 and 212 against the international.In R. H.Osbrrnk Manufacturing Company,104 NLRB 42, 43-44, the Board said:The only purpose of the charge is to set in motion the Board's investigatorymachinery in order to determine whether a complaint should issue.There isno requirement that the charge set forth each unfair labor practice to be litigated;this is a function of the complaint.The Boardis therefore free to add to itscomplaint allegations of unfair labor practices discovered in the course of itsinvestigation,although not alleged in the charge, provided only that these did LOCAL 117627not occur more than 6 months before the filing and the service of the originalcharge.As the allegations of independent violations of Section 8 (a) (1) con-tained in the complaint pertained to events which occurred within 6 months ofthe filing and service of the original charge, the Respondent's argument based onSection 10 (b) of the Act is hereby rejected.See alsoN. L. R. B. v. Globe Wireless, Ltd.,193 F. 2d 748 (C. A.9); N. L. R. B. v.Westex Boot & Shoe Company,190 F. 2d 12, enforcing 82 NLRB 497, rehearingdenied 190 F. 2d556 (C. A. 5).The allegations of the complaint to which the Respondents object are a part ofthe whole course of conduct complained of and are closely related to the mattersset forth in the charges and amended Charges insofar as disclosed on the face of theconsolidated complaint.The motion of the Respondents to dismiss and to strikeis hereby denied.Stipulated FactsAt the hearing it was stipulated between counsel that witnesses for the GeneralCounsel, if called, would testify to the following facts and that the Respondentsconceded that the testimony would be accurate:A series of bargaining conferences were held between the primary employer, BlueRidge, and both Respondents, Local 117 and the International, representatives ofboth appearing in the bargaining conferences; the parties executed a contract effectiveJanuary 30, 1955, and expiring January 28, 1956; thereafter a series of bargainingconferences were held in an attempt to arrive at a new bargaining agreement uponthe expiration of the contract January 28, 1956, and at these conferences both theInternational and the Local appeared and engaged in the bargaining negotiations;the parties were unable to reach an agreement, with the result that at 12:05 a. in.,January 29, 1956, the Respondents went on strike and set up a picket line at thepremises of the primary employer; and the strike "has continued down to the presenttime, down to the present day."The parties stipulated further:That on March 5, 1956, an employee of Blue Ridge, B. L. Moser, was instructedto deliver a loaded trailer and pick up an empty trailer at Mason and Dixon; thatwhen he left the Blue Ridge premises, about 4 p. in., he was followed by pickets inan automobile; that upon arriving at the Mason and Dixon terminal, he placed theloaded trailer at the dock of the terminal; that the pickets following him got out oftheir automobile and picketed the premises of Mason and Dixon, picketing fromthe street where the premises begin, a location of approximately 500 feet from thepoint at which the trailer and truck had been parked at the terminal. It is agreedamong the parties that no request was made of Mason and Dixon for authority tocome onto the property to picket at the immediate location of the trailer and thatthere was no attempt to go upon the property of Mason and Dixon; that the picketingoccurred on the street "immediately adjacent to the entrance of the property of thatCompany." It is agreed that Moser was instructed by Mason and Dixon to waituntil 'the following morning to pick up the empty trailer. (The fact as to whetherthe picketing continued after the driver left the premises was not stipulated.)It is further stipulated that on March 9, 1956, Blue Ridge sent a load of glass toRobinson's terminal in Kingsport, Tennessee; that on that occasion the Respondentsdid not picket the premises of the terminal or Robinson, but that, however, a driverof Robinson's was sent out of Knoxville, Tennessee, to the Kingsport terminal ofthe freight lines to pick up this load and drive it to Knoxville; that he did pick upthe load and drive it to Knoxville, and was followed in an automobile by picketsof the Respondent all the way to Knoxville; that he drove upon the premises ofRobinson in Knoxville and parked his truck and trailer at,the terminal immediatelyadjacent to the street; that the pickets got out of their automobile and proceeded topicket the premises of Robinson and continued to picket all of that day; that thepicketing was in the immediate proximity of the truck of Robinson which had theso-called "hot cargo" upon it; and that the picketing continued on the street, not oncompany premises, during the time the loaded truck was on Robinson's premises;that the next day the truck and trailer were moved to a parking lot belonging toRobinson across the street from the terminal and that the pickets then transferredthe situs of the picketing to the parking lot and proceeded there to picket; and thatin each instance the picketing was conducted on public property and not on companypremises.It is further stipulated between the General Counsel and the Respondents that onApril 20, 1956, an employee of Blue Ridge, Belmer Harris, drove a truck andtrailer loaded with Blue Ridge Blass to the Silver Fleet terminal; that he was followedby pickets in an automobile; that he did not unload the glass he had to deliver at 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilver Fleet because he had been instructed that if a picket line formed, he was notto unload the shipment; that he backed the truck up to a Silver Fleet trailer whichwas loaded with an incoming shipment for Blue Ridge; that for approximately 11/2hours thereafter he transferred the incoming shipment from the Silver Fleet trailerto his truck; that during this time a picket line picketed the terminal property duringthe entire time he was on the premises; and that when he left the premises the picketsfollowed him and ceased to picket at the premises of Silver Fleet.In this connection the Respondents do not stipulate as to the accuracy of thestipulation as to fact, but do stipulate that if called to testify by the General Counsel,the division manager of Silver Fleet, eastern division, would testify that the picketingon April 20, 1956, at the Silver Fleet terminal was effective in that there was a workstoppage so long as the picketing continued at those premises; and that the SilverFleet employees did honor the picket line by refusing to work solong asthe picketline was up.The Respondents deny knowledge as to the work stoppage alleged tohave occurred at the Silver Fleet terminal.Itwas further agreed between the General Counsel and the Respondents that eachof the secondary carriers named above was covered by an agreement between it andInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, AFL (Southern Conference Local Freight Forwarding, Pick-up andDelivery Agreement for the period June 21, 1955, to January 31, 1961) containingthe usual "hot cargo" Teamsters' clause with reference to crossing a picket line.Anagreement called the Southeastern Area Over-the-Road Motor Freight Agreementcovering the period February 1, 1955, to January 31, 1961, containing the "hotcargo" clause is also in evidence.The over-the-road agreement likewise covers eachsecondary carrier and is with the Teamsters' Union.The "hot cargo" clause ineach of these agreements reads as follows:It shall not be a violation of this Agreement and it shall not be cause for dis-charge if any employee or employees refuse to go through the picket line ofa Union or refuse to handle unfair goods.Nor shall the exercise of any rightspermitted by law be a violation of this Agreement. The Union and its members,individually and collectively, reserve the right to refuse to handle goods fromor to any firm or truck which is engaged or involved in any controversy withthis or any other Union; and reserve the right to refuse to accept freight from,or to make pickups from, or deliveries to establishments where picket lines,strikes, walkout or lockout exist.At the hearing, the following colloquy took place:TRIAL EXAMINER: Let me ask you, Mr. Patton, my recollection is that oneportion of the stipulation this morning was to the effect that the employees ofMason and Dixon, who are so-called secondary employees, employed membersof the Teamsters' Union.That is, they are the only ones that we are concernedhere with respect to refusing to go through a picket line?Mr. ROTHBARD [for Respondents]: That is right.Mr. PATTON [for General Counsel] : As far as we know, they are the onesinvolved in the work stoppage. I am a little hesitant, at this time, to make apositive statement that there were no other employees that could work. I'll beglad toascertainthat fact.I am not sure that it is particularly necessary. Ijust want to be sure in my own mind what the content of the stipulation was.Mr. ROTHBARD: That is substantially correct .4The parties have stipulated and agreed that the picket sign carried on each of theabove-mentioned occasions which had been stipulated to and admitted on the recordread:Please do not help move Blue Ridge glass.Local117 is on strike at Blue Ridge*The extent to which the stipulation concerning picketing is to be viewed is stated bycounsel for the Respondent Unions at the hearing:.Our position is this, the only times we picketed were the times we have stipu-lated to that we did picket and that was a time when a Blue Ridge employee wasmaking a delivery of Blue Ridge glass to the terminalWe say we weie picketingat those occasionsWe were picketing the Blue Ridge employees, the primaryemployer's employees making'a delivery of Blue Ridge glass at these truck terminalswhere the truck company was under contract with the Teamsters' Union with a"hot cargo" clause in its contractThat is the only kind of picketing we concedewe did LOCAL 117629The Testimony Concerning Facts not Stipulated or AgreedAccording to the testimony of Edgar W. Lane, terminal manager of Mason andDixon,there was a short work stoppage at the Mason and Dixon terminal on March5 when, according to the stipulation herein, Moser, an employee of Blue Ridge Glass,delivered a loaded trailer to Mason and Dixon with instructions to pick up an emptytrailer there.Moser, the driver of the Blue Ridge Company, on this day was driv-ing a Blue Ridge trailer of Mason and Dixon which had been leased by Blue Ridgefrom Mason and Dixon;after driving this trailer onto the premises of Mason andDixon, he disconnected the truck from the trailer and left the premises and thetruck; that the picketing continued after he had left the premises;that so long as thetrailer with the Blue Ridge glass remained upon the premises the picketing continued;that the trailer was moved sometime between midnight and 12:30 a.in., and whenitwas moved the pickets left the premises.The picketing at Mason and Dixonpremises on this day was effective in that there was a work stoppage of some 5 or6 hours and that the employees of Mason and Dixon did honor the picket line andceasedtheir workactivities.Earnest Barrett, an employee of Holston, testified that on April 26, he deliveredtwo cases of Blue Ridge glass to Eastern Tennessee for shipment;that the cases hadnot been labeled so that he was instructed upon his return to Blue Ridge to go backto East Tennessee and label the cases.He said as he went in, there was a picket lineset up about 200 yards from the East Tennessee terminal,consisting of one man"walking back and forth across the road."He testified that nothing whatsoever wassaid to him,so he went on in and labeled the cases,and then returned to his workatBlue Ridge.Edgar Lane, and other witnesses called by the General Counsel,testified concerning incidents which occurred on May 1; Lane, A. E. Greene,terminalmanager for Mason and Dixon, Gene Bowers, road driver supervisor for Masonand Dixon, and G. D. Lane, Jr., second shift foreman for Mason and Dixon, eachtestified in effect that on May 1,employees of Holston drove to Blue Ridge andpicked up a shipment of glass and drove back to the Mason and Dixon terminalwhere they were told to take the glass back to Holston where Mason and Dixonwould pick it up later.During the time the Holston truck was at Mason and Dixona picket line was set up and lasted for something less than one-half hour.Nostoppage of work took place as the incident occurred at lunch time.On the sameday while the same Holston truck was at the Holston property, still loaded withBlue Ridge glass, picketing occurred and when the truck was moved across the streetto a parking lot the picketing ceased.C. B. Duke, president of Holston, testifiedthatwhen the truck loaded with Blue Ridge glass came back from Mason andDixon, it first was pulled in against the front of the Holston plant,but not insidethe plant; but that, at 5 o'clock, closing time, it was pulled inside the plant and theentrance door was shut and locked.He said the picketing continued from around2:30 to 3 p. in., until 5 or shortly thereafter, that the pickets patroled the length ofthe building in front of the entrance doors at about 10 to 15 feet away from wherethe truck first was parked.He testified that the picketsagainappeared on the follow-ing morning; that the truck was still in the warehouse, but that about 8:30 a. in , itwas taken across the street and parked in a vacant lot.He said that about that timethe picket line was withdrawn, but that the "cars and the people in the cars remainedin observation of the truck,one on the outside of the street,one in the parking lot."Calvin Mauk and Bruce Wade, the two Holston employees sent on May 1 to BlueRidge by Holston, picked up two cases of glass and then were sent to Mason andDixon to ship two other cases that were packed and upon being informed by twoMason and Dixon officials that they would rather not accept the glass, they tookit back to Holston.Their testimony simply corroborates the stipulation as previouslyentered and corroborates the testimony concerning picketing of the Holston propertyon that day.On May 1, according to testimony of certain supervisory personnel of Mason andDixon, the picketing at its terminal caused these officials to request a Holston driverto remove the Holston truck and shipment from Mason and Dixon property, which,as has been noted, the driver did.On the same day one of the drivers for Holstonwas called a scab and another employee of Holston testified that he was told by apicket (one Larkin, his cousin) that he ought to be ashamed of himself, the implica-tion being that this employee should have observed the picketline setup by theBlue Ridge strikers.Nowhere in the record does it appear that the Respondent Unions or any of theirmembers had a dispute with any one of the neutral employers whose premises werepicketed at the times mentioned. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDDon Burger, president of District 2 of the International and a member of theGeneral Executive Board of the International, testified on behalf of the Respondents.He said that Local 117 is in his district; that he participated in the contract negotia-tions with Blue Ridge and was in charge of strike activities; that he knew nothing ofany picketing at Holston or of Holston employees, or at Mason and Dixon onMay 1, or at East Tennessee on April 26; that he ordered no picketing at Mason andDixon or anywhere else where the Holston employees were; and that there was nosuch picketing to his knowledge.He testified further that during the strike, someof the union members discussed with him the possibility of picketing Holston andhis instructionswere that Holston was a nonunion outfit and "they could lendnothing to, or take nothing away from, what they might do" and, therefore, themembers should not do any picketing at all at Holston; that to his knowledge, nonewas done.His instructions, he said, were to the effect that if the union picketssaw any of the employees of Blue Ridge leave the Blue Ridge plant they were tofollow that truck and set up a picket line against such employee of Blue Ridge .5The "Hot Cargo" Clauses in the Teamsters' ContractsThe Respondents contend that because of the existence of the "hot cargo" clausesin the Teamsters' contracts, it was lawful for the employees of the carriers to refuseto handle the Blue Ridge glass and, hence, any act of the Respondent, in inducingsuch lawful activities, could not be an unfair labor practice proscribed by the Act.It is argued on behalf of the Respondents that even assuming they had actuallysolicited the employees of the secondary employer not to handle the "hot glass,"the Respondents were still within their legal rights and by such conduct did notviolate any section of the Act.They rely onMadden v. Local 442,114 Fed. Supp.932, and citeChauffeurs, Teamsters, Warehousemen and Helpers of America (Pitts-burgh Plate Glass),105 NLRB 740, quoted in theMaddencase.Here the Respondents, the Glass Workers International, and its Local 117, werenot parties to the agreements which contain the "hot cargo" clauses. In effect, theRespondent argues that the members of the Glass Workers unions had a perfectright to advise members of the Teamsters, employed by the secondary employers,of the existence of the dispute between the Glass Workers and the primary em-ployer.It seems clear enough that the purpose the Respondent unions had inmind in picketing the terminals and places of business of the secondary employerswas to let the employees of secondary employers know of the existence of thatdispute in the hope that the employees of the secondary employers would beinduced to refuse to handle the goods of the primary employer.There is no evidence in the record here that anyone of the secondary employersinvolved instructed any of its employees that they need not handle the "hot glass."InLocal 1976, United Brotherhood of Carpenters, etc. (Sand Door and Plywood),113 NLRB 1210, the Board, while discussing "hot cargo" clauses in union agree-ments, said that insofar as such contracts govern the relations of the parties theretowith each other it did not regard it as the Board's province to declare such clausescontrary to public policy.The Board went on to say:However, we do not agree that Unions, which are parties to such contracts,may approachemployeesof the contracting employer and induce or encouragethem to refuse to handle the goods of another employer with immunity fromthe sanctions of Section 8 (b) (4) (A). In our opinion, such conduct consti-tutes inducement or encouragement of employees to engage in a consideredrefusal to handle goods for an object proscribed by Section 8 (b) (4) (A) noless than it does in the absence of such agreement. Such conduct is contraryto the express language of the Statute, and therefore cannot be validated bythe existence of a contract containing a "hot cargo" clause. In enactingSection 8 (b) (4) (A), Congress intended to protect the public from strikes orfrom concerted refusal interrupting the flow of commerce at points removedfrom primary labor-management disputes.We hold that, regardless of the existence of a "hot cargo" clause, any directappeal to employees by a Union to engage in a strike or concerted refusal to5None of the Blue Ridge strikers were identified by name except Carl Larkin, whowas said by Gale Johnson, an employee of Holston, to have been on the picket line atHolston on May 1, 1956. The witness did not identify Larkin too positively as havingbeen an employee of Blue Ridge at that timeCounsel for the Respondent made aneffort to locate Larkin (whose name he previously understood to be Lawson) withoutspccess. LOCAL 117631handle the product is proscribed by the Act when one of the objectives setforth in Section 8 (b) (4) (A) is present.Accordingly, having found thatsuch conduct occurred, for a proscribed object, we conclude that the Re-spondents violated Section 8 (b) (4) (A).It seems clear enough that here the purpose of the picketing by the Glass Workersof the premises of the secondary employers was to induce the Teamsters to ceasehandling the goods of the primary employer and also to induce the secondaryemployers to cease doing business with Blue Ridge.Certainly, it cannot be saidthat the Respondent unions had a right to assume any rights under or protection tobe derived from whatever contract rights the Teamsters might have because of theexistenceof the "hot cargo" clauses in their agreements with the secondaryemployers.Free SpeechRelying in part on the language of Section 8 (c) of the Act, it is argued for theRespondent that since there is no evidence that there was any spoken threat ofreprisal of force or promise of benefit by the Respondents or the pickets to anyemployee of any secondary employer, the expression in writing or orally by thepickets could not constitute or be evidence of an unfair labor practice under anyof the provisions of the Acts The Respondents point out too that peaceful picket-ing is protected by the 1st and 14th amendments and citeThornhill v. Alabama,310 U. S. 88, 102;Carlson v. California,310 U. S. 106, 113 and other cases holdingin general that publicizing the facts of a labor dispute by peaceful picketing is notillegal activity and such dissemination of information to the general public by picketsigns or otherwise is protected activity under the 1st and 14th amendments.The position of the Respondents in this regard would be well taken if the picket-ing here had been confined to picketing the premises of Blue Ridge, the primaryemployer.When the Respondents undertook to picket premises other than thoseof the primary employer, where adequate opportunity obtained to publicize theirdispute, they removed themselves from a position of being able to invoke the bene-fits of Section 8 1(c) and 'brought themselves within the purview of the provisions ofSection 8 (b) (4) (A).The Effect of the Respondent's ActivitiesThe stipulated facts set forth above and the uncontradicted testimony of the wit-nesses called by the General Counsel and the witness called by the Respondents,clearly show that the main facts in the case are not in dispute.From the testi-mony of International Representative Burger, it is clear that the InternationalUnions did not attempt to inform the employees of the secondary employers, partic-ularly those that engaged in work stoppages, that the picket line was aimed only atBlue Ridge and not at the employees of the neutral contractors. It seems plainenough that the Respondents, being unable to interrupt business between the sec-ondary employers and the primary employer by direct picketing at the premises ofBlue Ridge, then tried to accomplish that objective through a picket line appeal toemployees of the secondary employers. It should be noted, too, that the mainsitus of the picketing was at the plant of Blue Ridge, located in Kingsport, and thatthe secondary picketing was conducted at or near the premises of the secondaryemployers in the same city.Obviously, the Respondents were able to inform allof the employees of Blue Ridge of the nature of the dispute between the partiesby picketing at the premises of Blue Ridge.Drivers of Blue Ridge trucks, engagedin delivering Blue Ridge glass to Holston and to the terminals of the other secondaryemployers, made several, if not many trips 'a day from the Blue Ridge plant to thepremises of the other employers.The area -of dispute here is between the asserted right of the Respondents toconduct the strike and picketing in the way they did, against the charge by theGeneral Counsel that the Respondents' activities were engaged in to induce andencourage employees of the secondary employers to engage in strikes or con-certed refusals, in the course of their employment to transport or otherwise handleor work on any goods, articles, materials, or commodities, or to perform servicesfor their employers, and further that the Respondents engaged in the picketing for6 Section 8 (c) provides as followsThe expressing of any views, argument, or opinion, or the dissemination thereof,whether in written, printed, graphic, or visual form, shall not constitute or beevidence of an unfair labor practice under any of the provisions of this Act, if suchexpression contains no threat of reprisal or force or promise of benefit. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purpose or object of forcing or requiring the secondary employers to cease doingbusiness with Blue Ridge.In support of their position that the picketing which took place, limited to timeswhen Blue Ridge employees had a work situs at the places picketed, must be viewedas permissible primary strike activity insulated by Sections 7 and 13, from the sec-ondary boycott provisions of the Act, the Respondents rely onN. L. R B v. BusinessMachine and Office Appliance Mechanics, etc., Local 459 (Royal Typewriter Com-pany),228 F. 2d 553 (C. A. 2), certiorari denied 351 U. S. 962. The facts in thatcase are considerably different from the facts of the instant case. InRoyal Type-writer,after a strike of employees of that Company, the Union picketed some ofRoyal Typewriter's larger customers in the belief that they were having independentcompanies do repair work on Royal contract machines. In that case, work nor-mally performed by the strikers actually was being performed at the premises ofthe secondary employer and the premises of the secondary employers became theprimary situs for farmed-out work.The Board, inSailorsUnion of the Pacific (Moore Dry Dock Company),92NLRB 547, distinguished between permissible primary action and illegal secondaryaction by setting out four criteria, all of which it stated, must be met for the picket-ing to be ruled primary and therefore permissible.The Board said, in part:We believe that picketing of the premises of a secondary employer is primaryif it meets the following conditions; (a) the picketing is strictly limited to timeswhen the situs of the dispute is located on the secondary employer's premises;(b) at the time of the picketing the primary employer is engaged in its normalbusiness at the situs; (c) the picketing is limited to places reasonably close tothe situs; and (d) the picketing discloses clearly that the dispute is with theprimary employer.?Since its decision inMoore Dry Dock,the Board in ambulatory situs situations suchas the one existing in the instant case, has in effect added to the four criteria ex-pressed inMoore Dry Docka fifth one, to the following effect: that such picketingat neutral premises, as of trucks of a primary employer while making deliveries tocustomers, will not be regarded as privileged primary picketing in the absence ofa showing that the primary employer has in the vicinity no permanent establishmentthatmay be effectively picketed.Washington Coca Cola Bottling Works, Inc.,107 NLRB 299;ThurstonMotor Lines, Inc,110 NLRB 748;Associated GeneralContractors of America, Inc., Georgia Branch,110 NLRB 2192;National Truck-ing Company,111 NLRB 483;Goodyear Tire & Rubber Company of Alabama,112NLRB 30;Cisco Construction Co.,114 NLRB 27 8On August 8, 1956, the Board issued its decision and order inInternationalBrotherhood of Teamsters, Chauffeurs, etc., Local No.659,AFL-CIO, etc., (As-sociated General Contractors Employers Association of Omaha, Nebraska, Inc.).Inits decision, the Board (116 NLRB 461) said:Part of the Respondent Unions' alleged unlawful conduct consisted of follow-ing the trucks of Ready Mixed, the primary employer, to the job sites of A. G. C.members and picketing these sites during the delivery of Ready Mixed con-crete products.Relying on the Board's decisions in theWashington Coca Cola[Brewery and Beverage Drivers and Workers (Washington Coca Cola BottlingWorks, Inc.),107 NLRB 299 enfd. 220 F. 2d 380 (C. A., D. C.) andCampbellCoal Company Sales Drivers, etc., Local Union 859,110 NLRB 2192; enforce-ment denied 229 F. 2d 594 (C. A., D. C.), certiorari denied (U. S. SupremeCourt) 38 LRRM 22111-cases, the Trial Examiner found that this picketingwasper seunlawful because Ready Mixed, the primary employer, had a fixedplace of business in the area of dispute.Alternatively, the Trial Examinerfound the picketing to be unlawful because the record as a whole indicated thatthe objects of this picketing was not to publicize the Respondents' dispute withReady Mixed, but rather unlawfully to induce the employees of the A. G. C.members involved not to handle Ready Mixed products and therefore causedthe A. G. C. members not to do business with Ready Mixed. In agreeing with°The criteria spelled out by the Board inMoore Dry Dockhas been upheld as valid inN. L. R. B v Service Trades Chauffeurs, etc.,191 F 2d 65, 68 (C. A. 2) ;N. L. R. B. v.Chauffeurs, Teamsters, etc,212 F 2d 216, 219 (C A7) , N L RB vAssociatedMusicians of Greater New York, etc.,226 F. 2d 900 (C. A.2) ; Piezonki v. N L. It. B.,219 F 2d 879, 883 (C A 4)s CompareSchultz Refrigerated Service, Inc., 87NLRB 502, where the primary em-ployer had no fixed location in the vicinity where its employees could be effectivelyapprised of a labor dispute through picketing LOCAL 117633the Trial Examiner that this picketing violated Section 8 (b) (4) (A) of theAct, the Board adopts both grounds relied upon by him.The Board, on December 30, 1954, issued a Decision inSales Drivers, HelperscEBuilding ConstructionWorkers Local 859, etc. (Campbell Coal Company),110NLRB 2192, in which it was found that the Respondent had violated Section 8 (b)(4) (A) of the Act by picketing the workplaces of certain secondary employers toinduce or encourage employees of those employers to engage in a strike with anobject thereof to force said employers to cease doing business with Campbell CoalCompany.To remedy the violation found the Board ordered the Respondent tocease and desist from the conduct found to be unlawful and to take certain affirma-tive action.In its decision the Board rejected the Respondent's contention that itspicketing of workplaces occupied by secondary employers fell within the area of per-missible conduct recognized by the Board inMoore Dry Dock Company,92 NLRB547, andStover Steel Service,108 NLRB 1575, and applied its reasoning, as ex-pressedinWashington Coca Cola Bottling Company,107 NLRB 299, that picketingat a common situs occupied by both the primary employer and secondary employersisunlawful where the employer has a place of business in a locality occupied by italone which can be adequately picketedThe Court of Appeals for the District ofColumbia Circuit denied enforcement of the Board's Order (229 F. 2d 594), andremanded the case to the Board, saying in part:Since the decision of the Board, as shown by its findings and reasoning, turnsupon the fact of concerted activity at a common situs where one not commonwas available, we will set aside the order, notwithstanding the picketing had in-cidental effect upon employees of neutral employers, but will remand the caseto the Board for its further consideration, if desired.Otherwise, our decisionwould constitute an approval of a rigid rule which the language of the statutedoes not support.The Board's petition for certiorari was denied by the United States Supreme Court,351 U. S. 972.After remand, the Board on September 7, 1956, issued a Supple-mental Decision and Order, 116 NLRB 1020.In itsSupplemental Decision, theBoard wrote:The Respondent contends that its picketing was limited to the employees ofCampbell Coal and was not intended to induce a concerted refusal to work byemployees of the neutral contractors.The Respondent'spositionis,in ouropinion, directly refuted by the evidence set forth above.Unable to cause acessation of business between certain neutral contractors and the primary em-ployer by direst appeal to the former the Respondent sought to accomplish thatobjective through a picket line appeal to employees of the secondary employers.Only those employers who refused to accede to the Respondent's demands thatthey cease doing business with Campbell Coal were picketed.When employeesof these employers ceased working as a direct result of the picketing, the picketline had accomplished the Respondent's previously revealed objective of puttingpressure on neutral employers to force them to cease doing business with theprimary employer.No attempt was made by the Respondent to inform strik-ing employees that the picket line was aimed only at Campbell Coal and not atthe employees of neutral contractors.As the Court of Appeals for the Districtof Columbia indicatedin itsdecision, evidence of this nature has been heldsufficient to establish the unlawful object of picketing under Section 8 (b) (4).N. L. R. B. v. Associated Musicians of Greater New York, Local 802,226 F.2d 900 (C. A. 2).A consideration of all these elements in the record, including, but not limited to,the fact that the Respondent could have effectively picketed Campbell Coal atits own businesspremisesin the area, persuade us that the Respondent had vio-lated Section 8 (b) (4) (A) within the meaning of the decision of the Court ofAppeals for the District of Columbia, remanding this case to the Board forfurther consideration, if desired.These recent decisions of the Board inAssociated General Contractors EmployersAssociation(116 NLRB 461) andCampbell Coal Company(116 NLRB 1020), ineach of which the Board has adhered to the principles expressed by it inWashingtonCoca Cola(107 NLRB 299), impel the Trial Examiner to apply the principles enun-ciated by the Board in thosecasesto the facts in the case at bar.Concluding FindingsThe General Counsel contends, and the Trial Examiner believes correctly, thatonly the second of the four criteria established inMoore Dry Dock(that the trucks 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust be engaged in the normal business of the trucking company) has been methere.The fifth condition, that picketing at neutral premises of trucks of a primaryemployer while making deliveries to customers will not be regarded as privilegedprimary picketing absent a showing that the primary employer has in the vicinityno permanent establishment that may be picketed effectively, clearly has not beenmet.Itwould seem that a finding on the facts that existing Board criteria has notbeen adhered to by the Respondents herein would require this Trial Examinerto make a finding of violations of Section 8 (b) (4) (A) without going further.Further than this, the application of existing case law to the facts herein impels theTrial Examiner to find that the record, as a whole, will support a finding here thatthe picketing engaged in was aimed toward inducement of secondary employees ina manner prohibited and proscribed by Section 8 (b) (4) (A).Accordingly, it isfound that in full context as disclosed by the record herein, the Respondents en-gaged in the picketing described and proved in order to induce and encourage theemployees of the secondary employers to engage in strikes or concerted refusals, inthe course of their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities, or to performservices for their employers; and that the Respondents engaged in this picketing forthe purpose or object of forcing or requiring the secondary employers to ceasedoing business with Blue Ridge.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operation of the employers set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in activities violative of Sec-tion 8 (b) (4) (A) of the Act, it will be recommended that they cease and desisttherefrom, and take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Mason and Dixon Lines, Inc., Silver Fleet Motor Express, Incorporated,Robinson Freight Lines, East Tennessee and Western North Carolina Freight Lines,and The Holston Glass Company, Inc., are engaged in commerce within the meaningof the Act.2.United Glass and Ceramic Workers of North America, AFL-CIO, and Local117, of the United Glass and Ceramic Workers of North America, AFL-CIO, arelabor organizations within the meaning of Section 2 (5) of the Act.3.By inducing and encouraging employees of The Mason and Dixon Lines, Inc.,Silver FleetMotor Express, Incorporated, Robinson Freight Lines, East Tennesseeand Western North Carolina Freight Lines, and The Holston Glass Company, Inc.,to engage in a strike or a concerted refusal in the course of their employment touse, process, handle, or work on products of Blue Ridge Glass Corporation, and/orto perform services for their respective employers, with the object of forcing andrequiring such employers to cease doing business with Blue Ridge Glass Corporation,the Respondents have engaged in unfair labor practices within the meaning ofSection 8 (b) (4) (A) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL MEMBERS OF UNITED GLASS AND CERAMIC WORKERS OF NORTHAMERICA, AFL-CIO, AND TO ALL MEMBERS OF LOCAL 117, OF UNITED GLASSAND CERAMIC WORKERS OF NORTH AMERICA, AFL-CIOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that: LOCAL 135635WE WILL NOT engage in or induce or encourage employees of The Masonand Dixon Lines, Inc., Silver Fleet Motor Express, Incorporated,RobinsonFreight Lines,East Tennessee and Western North Carolina Freight Lines, andThe Holston Glass Company,Inc., or of any other employer, to engage in astrike or in a concerted refusal in the course of their employment to use, manu-facture, process, transport,or otherwise handle or work on any goods,articles,materials, or commodities,or to perform any services,where an object thereofis to force or require any of the above-named employers,or any other employerto cease doing businesswithBlue Ridge Glass Corporation.UNITED GLASS AND CERAMIC WORKERS OFNORTH AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)LOCAL117,UNITED GLASS AND CERAMICWORKERS OF NORTH AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.APPENDIX BThe Masonand Dixon Lines, Inc.Silver Fleet Motor Express, IncorporatedRobinsonFreight LinesEast Tennessee and WesternNorthCarolina Freight LinesThe Holston Glass Company, Inc.Local 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOandCapitalPaper Company and Consolidated Sales, Inc.CaseNo. 35-CC-34.March 14,1957DECISION AND ORDEROn August 24, 1956, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.'The Board has considered the Inter-IIn its exceptions,the Respondent urges that the Trial Examiner improperly admittedhearsay evidence relating to certain statements and conduct of shop stewards at thesecondary employers premises involved herein to establish that the Respondent inducedor encouraged the secondary employees to refuse to handle the Charging Party's freight.The Respondent contends that the General Counsel failed to establish that the shopstewards were acting as agents for the Respondent and therefore evidence relating to their117 NLRB No. 95.